SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayers’ ID (CNPJ): 33.042.730/0001-04 Company Registry (NIRE): 35300396090 Publicly-Held Company NOTICE TO SHAREHOLDERS PAYMENT OF INTEREST ON EQUITY The Board of Directors of Companhia Siderúrgica Nacional, taking into consideration the resolution taken on March 28, 2013, which approved the payment of five hundred and sixty million reais (R$560,000,000.00) as Interest on Equity, with no monetary restatement, on a date to be defined by the Board of Directors, in fiscal year 2013, R$123,000,000.00 (one hundred twenty-three million reais) of which were paid as of April 25, 2013, approved on this date the partial payment of said Interest on Equity, in the amount of three hundred and thirty million reais (R$330,000,000.00), as of May 29, 2013. The remaining amount will be paid with no monetary restatement on a date(s) during fiscal year 2013 to be defined by the Board of Directors. Shareholders registered in the records of the depositary institution Banco Itaú S.A. on April 1, 2013, are entitled to receive the payment. The corresponding gross amount is R$
